UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4212


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

STANLEY D. PARTMAN, a/k/a Goat,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cr-02063-JFA-10)


Argued:   March 19, 2014                  Decided:   April 23, 2014


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion.        Judge Duncan    wrote   the
opinion, in which Judge Wynn and Judge Diaz joined.


ARGUED: Casper Fredric Marcinak, III, SMITH MOORE LEATHERWOOD,
LLP, Greenville, South Carolina, for Appellant.    Robert Frank
Daley, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.     ON BRIEF: William N. Nettles,
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DUNCAN, Circuit Judge:

      Appellant        Stanley      Partman          appeals    the     district      court’s

denial of his motion for judgment of acquittal, denial of his

motion     for     a    new     trial,      and       application       of    a      two-level

obstruction of justice sentencing enhancement.                           For the reasons

that follow, we affirm.



                                                I.

      From 1996 to 2011, Partman supplied and distributed cocaine

and crack cocaine as a member of a drug trafficking conspiracy

operating        out    of     Columbia,        South     Carolina.           During     this

conspiracy,       Partman’s         coconspirators         included,         among    others,

Donnay Rickard, Rondeal Woods, and Anthony Thompson.                                 In March

of   2011,   the       FBI    obtained      a    wiretap       for    Rickard’s      cellular

telephone that produced recordings of numerous phone calls among

Rickard,     Partman,         and   their       coconspirators.           The     recordings

include    Partman’s         statements         to    Rickard    that    he     possessed   a

firearm and intended to kill Woods for selling bad cocaine.                                 In

August of 2011, Partman was indicted for several violations of

the Controlled Substances Act, 21 U.S.C. §§ 801, et seq., 1 and

possession of a firearm in furtherance of a drug trafficking

      1
       Partman challenges his convictions under 21 U.S.C. §§ 841,
843, and 846 and 18 U.S.C. § 2 only indirectly through his
appeal of the denial of his motion for a new trial.



                                                2
crime    in    violation         of    18    U.S.C.    §     924(c).          Partman’s        case

proceeded to trial on five counts.                           We recount the relevant

portions of the trial below.

                                                A.

       At jury selection, Partman appeared before the potential

jurors in a collared button-down shirt provided by his attorney

and    slippers      and    red       pants    issued      by     his       detention    center.

Partman    did      not    object      to     his    attire      or     request    that    other

civilian clothing be provided at that time.                                 However, nearly a

month later, just before trial, Partman sought to disqualify the

jury,   alleging          that   the    jurors       could       not    be    impartial    as     a

result of his appearance before them in prison attire.                                     After

interviewing the jury, the district court dismissed two jurors

who recalled Partman’s jury selection attire with specificity.

Juror   129     remembered         Partman’s         “orange      or    reddish”      jumpsuit,

J.A.    140,     and      Juror       132     remembered         his     “court    issued        or

correctional issued” pants, J.A. 147.                             A third juror, number

211, had       no   affirmative         recollection          and      in    response     to    the

court’s question asked “[w]as it something orange maybe?”                                      J.A.

142.      Partman         argued      that     the    third       juror      should     also     be

dismissed, and that because there were no remaining alternates,

the jury       should      be    disqualified.             The    district       court    denied

Partman’s motion.



                                                3
       To support its 18 U.S.C. § 924(c) charge at trial, the

government sought to establish that Partman had attempted to

shoot Woods for selling him bad cocaine in March of 2011.                                    The

government presented Partman’s admission that he possessed two

firearms during the relevant period, the testimony of multiple

witnesses that Partman had threatened to kill Woods, a witness’s

testimony     that     someone          matching        Partman’s       description          had

entered     Woods’s       barbershop          looking       for    Woods,      and     wiretap

recordings in which Partman stated that he was in possession of

a   firearm   and     was    attempting           to    find    and    kill    Woods.        The

government did not submit any evidence that a firearm belonging

to Partman had been recovered or that any witness had actually

seen Partman with a firearm during the relevant period.                                   On the

basis of this evidence, the jury found beyond a reasonable doubt

that    Partman      possessed          a     firearm     in      furtherance        of     drug

trafficking activities.

       During the course of the trial, Partman, who did not take

the stand, spoke directly to the jury in open court.                                 After the

jurors were sworn, Partman interjected “I do not want this guy

to represent me because he said...it would not be in my best

interest.       And he says he’s not going to represent me fully

because     he’s    not      getting         paid      enough     because      the     [c]ourt

appointed     him.”         J.A.    156.          The    district      court    reprimanded

Partman   and      explained       to       him   several      times    that    he    was    not

                                                  4
permitted     to     address     the       jury     or     otherwise       interrupt       the

proceedings.        However, Partman subsequently spoke to the jury

again, stating “Jury they won’t let me tell you what I want to -

- in this case--.”           J.A. 680.         As a result of his outbursts, the

district    court     removed        Partman        from    the    courtroom        for    the

remainder of the trial.              J.A. 692.           The jury convicted Partman

on all counts.

                                               B.

     After    his     conviction,          a   probation        officer     attempted       to

interview Partman to prepare the pre-sentence report.                                  Partman

was nonresponsive, and the parties requested that Dr. Thomas

Martin,     the     forensic     psychiatrist            who    had   examined         Partman

before    trial,     reassess        his   competency.             Partman       refused    to

cooperate with Dr. Martin’s evaluation.                        As a result, Dr. Martin

testified at sentencing that he relied on an interview with one

of Partman’s correctional officers and recordings of Partman’s

prison telephone calls to assess his competency.                                 Dr. Martin

concluded that Partman was competent.                      On the basis of Partman’s

in-court     disruptions         and       noncompliance           during        the     post-

conviction        process,     the    district        court       imposed    a     two-level

enhancement for obstruction of justice.

     Partman        was      sentenced         to    a     total      of     396       months’

imprisonment.       He timely appealed.



                                               5
                                         II.

       “We review the district court's denial of a motion for a

new trial under an abuse of discretion standard.”                    United States

v. Wilson, 624 F.3d 640, 660 (4th Cir. 2010).                        The district

court    “should   exercise        its   discretion   to     award   a   new   trial

sparingly, and a jury verdict is not to be overturned except in

the rare circumstance when the evidence weighs heavily against

it.”     United States v. Smith, 451 F.3d 209, 217 (4th Cir. 2006)

(internal quotation marks and citations omitted).

       “We review challenges to the sufficiency of evidence de

novo.”     United States v. Kelly, 510 F.3d 433, 440 (4th Cir.

2007).     We must find that the “evidence adequately supports a

conviction if, viewing it in the light most favorable to the

prosecution, ‘any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’”

United States v. Abu Ali, 528 F.3d 210, 234 (4th Cir. 2008)

(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

       We review criminal sentences for reasonableness using an

abuse of discretion standard.              Gall v. United States, 552 U.S.
38, 51 (2007).         We review the district court’s factual findings

for    clear   error    and    its   legal     conclusions    de   novo.       United

States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                            “A

district court abuses its discretion when it acts arbitrarily or

irrationally,      fails      to   consider    judicially    recognized    factors

                                          6
constraining    its      exercise   of    discretion,       relies       on    erroneous

factual or legal premises, or commits an error of law.”                             United

States v. Delfino, 510 F.3d 468, 470 (4th Cir. 2007).



                                         III.

      On appeal, Partman contends that a new trial was required

because his appearance in prison-issued clothing prejudiced the

jury,    acquittal    was    required     because      there       was   insufficient

evidence to support his 18 U.S.C. § 924(c) conviction, and that

the     sentencing       enhancement      was       unwarranted          because      his

noncompliance and in-court disruptions did not rise to the level

of obstruction of justice.          We consider each issue in turn.

                                          A.

      We first address Partman’s appeal of the district court’s

denial of his motion for a new trial.                  Partman argues that his

Fourteenth Amendment right to a fair trial was violated because

the jury was not disqualified after he appeared before it in

detention   center-issued       clothing.           Partman    contends        that    one

juror who remembered his attire was improperly allowed to remain

after the district court questioned the jury members about their

recollections      and    excused   two    other     jurors.         The      government

contends    that     Partman   waived         his   right     to    have      the     jury

disqualified because he waited for nearly a month after jury

selection, until the eve of trial, to make his motion.                                 It

                                          7
argues    in    the       alternative          that   if    the    issue      was     preserved,

Partman    failed         to     show    actual       prejudice        resulting       from      his

appearance in prison-issued clothing.

       The district court did not abuse its discretion by denying

Partman’s motion for a new trial because as a matter of law it

did not err by impaneling the jury.                        In fact, the district court

went   above        and    beyond       what     was       required      of     it    to    secure

Partman’s       right       to     a    fair     trial.           The     “particular           evil

proscribed” by Estelle v. Williams, 425 U.S. 501 (1976), the

controlling Supreme Court precedent, is “compelling a defendant,

against his will, to be tried in jail attire.”                                       Id. at 508.

When a defendant is represented by counsel, the burden is on the

defendant,          not    the     court,       to     raise      an     objection         to    the

defendant’s attire.              See id. at 511-12.

       Therefore, contrary to Partman’s contention, the relevant

inquiry    is       not    whether       the    defendant        was     seen    by    potential

jurors in prison clothing, but instead, whether he was required

by the government to appear in prison clothing.                                 In this case,

it is clear on the face of the record that there was no such

compulsion.           Partman      was    permitted         to    wear    a   civilian          shirt

provided       by    his    attorney       to     jury      selection.           There      is    no




                                                 8
evidence in the record, nor does Partman contend in his briefs, 2

that he would not have been permitted to wear other pants and

shoes as well had he requested them or had his attorney provided

them.     Furthermore, Partman did not object to the fact that he

was wearing prison issued clothing prior to appearing before the

potential jury.      The district court was under no obligation to

determine if this was an intentional choice, mere indifference,

or lack of preparation.

     Because neither the government nor the district court was

responsible for the fact that Partman appeared before the jury

in prison attire, the district court did not err by refusing to

disqualify the jury and did not abuse its discretion by denying

Partman’s motion for a new trial.

                                        B.

     We    turn   next   to    Partman’s     appeal   of   the   denial   of   his

motion    for   judgment      of   acquittal.     Partman    argues   that     the

evidence presented to the jury was insufficient as a matter of

law to support a conviction under 18 U.S.C. § 924(c) because

there was no indication that he possessed a firearm in a manner

     2
       Partman states in both his Opening and Reply briefs that
he appeared at jury selection in prison clothes “through no
fault of his own.”   Appellant’s Br. 12; Reply Br. 6.   However,
he does not claim that he was instructed to wear his detention
center jumpsuit or that he requested other clothing, and the
district court was not obligated to take action on his behalf to
secure other clothing.



                                        9
that       furthered    any     illegal    activity.          He    contends    that   no

evidence established his possession during any particular event,

and that no evidence was offered to establish any of the factors

identified in United States v. Lomax, 293 F.3d 701 (4th Cir.

2002).

       The        government     contends       that     it     presented   sufficient

evidence to allow the jury to conclude that Partman possessed a

semiautomatic weapon that he intended to, and in at least one

case attempted to, use to threaten or kill his coconspirator

Woods.       It argues that this possession was established at trial

by Partman’s admissions and corroborated by witness testimony. 3

       To convict under the possession prong of § 924(c), the jury

must       find    beyond   a   reasonable       doubt    that     the   defendant     (1)

possessed         a   firearm,    and     (2)    that     the      possession    was   in

furtherance of a drug crime or other crime of violence.                           United

States v. Jeffers, 570 F.3d 557, 565 (4th Cir. 2009).                           To prove

that a firearm was possessed in furtherance of a drug crime, the

government must “present evidence indicating that the possession


       3
        Partman states in his Opening Brief that the audiotapes
containing    his  purported  admissions   were   “questionable.”
Appellant’s Br. 8.     He does not, however, elaborate on this
assertion or argue that his conviction should be overturned on
the basis of improperly admitted evidence. Any argument Partman
could have made to exclude the audiotape evidence is therefore
waived.    IGEN Int’l, Inc. v. Roche Diagnostics GmbH, 335 F.3d
303, 308 (4th Cir. 2003); see also Fed. R. App. P. 28(a)(8)(A).



                                            10
of    a    firearm   furthered,      advanced,   or    helped     forward     a   drug

trafficking crime.”           Lomax, 293 F.3d at 705.             When making this

determination:

          the fact finder is free to consider the numerous ways
          in which a firearm might further or advance drug
          trafficking.    For example, a gun could provide a
          defense against someone trying to steal drugs or drug
          profits, or it might lessen the chance that a robbery
          would even be attempted.     Additionally, a gun might
          enable a drug trafficker to ensure that he collects
          during a drug deal.       And a gun could serve as
          protection in the event that a deal turns sour. Or it
          might prevent a transaction from turning sour in the
          first place. Furthermore, a firearm could help a drug
          trafficker defend his turf by deterring others from
          operating in the same area.

Id.       Whether a firearm “served such a purpose is ultimately a

factual question.”            Id.     When making that determination, the

jury       may   “consider    both    circumstantial        as    well   as   direct

evidence, and a conviction may rely entirely on circumstantial

evidence.”       United States v. Bonner, 648 F.3d 209, 213 (4th Cir.

2011).       Furthermore, “a firearm need not be seized to sustain a

§ 924(c) conviction.”          Jeffers, 570 F.3d at 566 n.6.

          The basis for Partman’s conviction is unusual because no

firearm was recovered and no witness testified to seeing Partman

with a firearm in any relevant instance.                     However, under the

particular       facts   of    this    case   and     our    highly      deferential

sufficiency-of-the-evidence            standard,      we    are    constrained     to

conclude that the jury’s verdict was proper.



                                         11
       As an initial matter, Partman’s contention that the proof

was insufficient because the government was unable to adduce

evidence related to several of the factors articulated in Lomax

is meritless.           In Lomax, we stated that among the factors the

jury       might    find     helpful   in     determining        whether    the    in

furtherance requirement has been satisfied are:

       [T]he type of drug activity that is being conducted,
       accessibility of the firearm, the type of weapon,
       whether the weapon is stolen, the status of the
       possession (legitimate or illegal), whether the gun is
       loaded, proximity to drugs or drug profits, and the
       time and circumstances under which the gun is found.
293 F.3d at 705 (quoting United States v. Ceballos-Torres, 218
F.3d 409, 414-15 (5th Cir. 2000)).                   Partman argues that his

conviction cannot stand because no evidence was presented to

establish where or when his firearm was found or what condition

it    was    in    (easily    accessible,     loaded,     illegally     possessed,

etc.). 4      It   is    clear,    however,   that   these   factors       can    only

reasonably be considered when a firearm is seized, and as we

held in Jeffers, a possession conviction can be sustained even

if no firearm is recovered.

       As discussed below, Partman’s conviction does not rely in

any    way    on   seizure    or   physical    evidence     of    a   firearm,    and

       4
       Partman       also asserts that there was no evidence of the
type of drug         activity being conducted, but this is clearly
meritless in        light of the overwhelming evidence of cocaine
trafficking in      the record.



                                         12
accordingly      the   physical         attributes         of    the    firearm       the    jury

concluded     Partman          possessed       are     simply     irrelevant.               Lomax

accounts for the possibility that the factors it recites might

not be applicable to a particular case.                         We explicitly stated in

Lomax that “there are many factors that might lead a fact finder

to   conclude”      that       a    defendant’s      possession         of   a    firearm     was

connected     to    his        drug    trafficking         activity       and       that    those

factors “may include, but are not limited to” those stated in

the opinion. 293 F.3d at 705.                In light of the flexibility of

the standard and the irrelevance of the particular facts that

Partman claims are necessary, the government’s failure to prove

them to the jury cannot invalidate Partman’s conviction.

      More generally, there is substantial evidence in the record

before us to allow a rational juror to conclude that Partman’s

conduct    violated        §       924(c)    on    these    facts.           At     trial,    the

government presented Partman’s admission that he possessed two

firearms    in     March       of    2011    and    that    he    was    engaged       in    drug

trafficking        activities.              J.A.     558-61.       It        also    presented

recordings of several phone calls in which Partman admitted that

he was currently in possession of a firearm and was attempting

to locate Woods in order to shoot him as a result of a bad drug




                                               13
transaction.          J.A.    263-64 5;    265 6;    268 7.      Several       witnesses,

including    Rickard         and   Thompson,        testified        that    Partman     had

admitted to possessing a firearm and had repeatedly threatened

to shoot Woods because of Woods’s sale of bad cocaine.

       Because    Partman      does     not   challenge        the     authenticity      or

admissibility of the recorded evidence or witness testimony on

appeal, his sufficiency argument is more accurately understood

as a claim that the jury should have adopted his interpretation

of the facts instead of the government’s version.                               He argues

that   the   evidence        actually     supports     his    claim     that    he     never

brought a firearm into Woods’s barbershop 8 and that his recorded

statements       to   his     coconspirators        were      mere    puffery.          Even

assuming     that     Partman’s       explanation       is     plausible,        “if     the


       5
        “I told him I’d come catch him at the barbershop.   I’m
going to do him.    Chopper is in the truck right now.  Looking
for him.    I rode by the barbershop again and that MF ain’t
there.”
       6
       “Whenever I see you, I’m going to shoot that – whenever I
see him, I’m going to shoot him, period.”
       7
       “I’m gonna shoot that boy if I see him.                              I done got my
chopper in the truck with me right now.”
       8
        We note that the parties’ focus on whether Partman
actually brought a firearm into Woods’s barbershop is misplaced.
Partman was convicted under the possession prong of 924(c), not
the use or carrying prong. As described above, under Lomax, the
contours of the in furtherance requirement for possession are
broad.    While an actual armed confrontation or attempted
confrontation would be sufficient to satisfy this prong, it is
not necessary.



                                           14
evidence     supports    different,      reasonable   interpretations,       the

jury decides which interpretation to believe,” and we are not

entitled to reweigh that evidence.             United States v. Murphy, 35
F.3d 143, 148 (4th Cir. 1994).           The jury was clearly entitled to

credit     the    testimony     of    the    coconspirator     witnesses     and

Partman’s own admissions if it found them to be convincing.                 See

Bonner, 648 F.3d at 213 (“In assessing the evidence, the jury's

resolution       of   all     evidentiary     conflicts      and     credibility

determinations must be given deference.”).              It is equally clear

that Partman’s admitted attempt to use a firearm to threaten or

kill a coconspirator for providing bad cocaine to a drug dealing

conspiracy satisfies both the possession and nexus requirements

explained in Lomax.

     In     sum,      given     the     deference     accorded       credibility

determinations and viewed in the light most favorable to the

government, we find that the facts here, including Partman’s own

words,    provide     sufficient      evidentiary   support    for    the   jury

verdict.     We stress the circumstances presented here to indicate

the extent to which we rely on them in the absence of physical

evidence of the firearm itself or direct eyewitness observation

of the violation.

                                        C.

     Finally, we turn to Partman’s sentencing claim.                    Partman

argues that the district court’s application of the obstruction

                                        15
of justice enhancement was procedurally unreasonable because (1)

courts typically only apply the enhancement when cases actually

cannot continue to resolution, (2) his conduct caused only minor

interruptions to the proceedings because his disruptions were

quickly resolved, and (3) the district court did not find that

Partman’s    obstructive            actions    were       willful.          The   government

contends that the enhancement was warranted by the uncontested

facts on the record.                It also argues that Partman waived any

objection he might have had to the district court’s reliance on

his   malingering         and       feigned        incompetence        to     support       the

enhancement       because      he    failed    to    raise     that    argument       in    his

opening brief.          Finally, the government contends that if there

was   any    error      it    was     harmless       because    the     district          court

explicitly       stated      that    it   would     have     given    Partman       the    same

sentence    if    the     enhancement      had      not     applied.         Neither      party

challenges the substantive reasonableness of the sentence. 9

      We need not decide on the merits of Partman’s objections to

dispose     of     this       issue.          As      the     government          indicates,

“‘procedural       errors      at    sentencing...are          routinely          subject    to

harmlessness review’” and we “may assume that a sentencing error


      9
       Although Partman argues in his Reply brief that the
sentence was substantively unreasonable, he waived this argument
by failing to raise it in his opening brief.     See IGEN Int’l,
335 F.3d at 308 (4th Cir. 2003); Fed. R. App. P. 28(a)(8)(A).



                                              16
occurred and proceed to examine whether the error affected the

sentence imposed.”        United States v. Hargrove, 701 F.3d 156, 161

(4th Cir. 2012) (quoting Puckett v. United States, 556 U.S. 129,

141 (2009)).         A sentencing error is harmless “if the resulting

sentence was not longer than that to which [the defendant] would

otherwise be subject.”            United States v. Mehta, 594 F.3d 277,

283 (4th Cir. 2010).         Assuming error in certain cases allows us

“to avoid the ‘empty formality’ of an unnecessary remand where

it is clear that an asserted guideline miscalculation did not

affect the ultimate sentence.”               Hargrove, 701 F.3d at 163.

       The    “assumed    error        harmlessness         inquiry     ‘requires       (1)

knowledge that the district court would have reached the same

result even if it had decided the guidelines issue the other

way,    and    (2)    a   determination           that   the    sentence       would     be

reasonable even if the guidelines issue had been decided in the

defendant’s      favor.’”        Id.    at    162    (quoting        United    States    v.

Savillon-Matute, 636 F.3d 119, 123 (4th Cir. 2011)) (internal

quotation marks and citations omitted).                      An explicit statement

that the district court would have applied the same sentence

absent a particular sentencing enhancement is not required to

satisfy the first step of this analysis, but in this case the

district      court    provided    exactly          that.       At    sentencing,       the

district court stated that “[f]or all these reasons, as well as

those   I     have    outlined    previously,        I   find    that    the    sentence

                                             17
imposed in this case, 396 months, is the correct sentence even

if the obstruction of justice enhancement had not been imposed

in the case.” 10    J.A. 767.            An explicit statement by the district

court satisfies the first step of the inquiry and renders the

substantive      reasonableness          of    the   sentence      dispositive.           See

Hargrove, 701 F.3d at 163.

      The   district          court      sentenced       Partman        to    a    term    of

imprisonment of 396 months, based on a criminal history category

of II, a total offense level of 40, including the two-level

obstruction enhancement, and the 60 month consecutive sentence

mandated    by    Partman’s         18    U.S.C.     §   924(c)    conviction.            The

guideline   range       for    an     offense       level   of    38    and   a    criminal

history category of II is 262 to 327 months.                           With the addition

of the mandatory 60 month sentence, but without the two-level

enhancement,      the    highest         within-guidelines        sentence         that   the

district court could have imposed on Partman is 387 months, 9

months less than the sentence actually imposed.

      “In reviewing any sentence, ‘whether inside, just outside,

or   significantly       outside         the    Guidelines       range,’      we   apply    a


      10
        The district court’s reasons as recounted at sentencing
were the particular egregiousness of the drug trafficking
activities, including the 14 year duration of the conspiracy,
the significant volume of drugs, Partman’s possession of
firearms, and his use of those firearms to threaten people in
the course of his drug trafficking. J.A. 766-67.



                                               18
‘deferential       abuse-of-discretion          standard.’”        Savillon-Matute,
636 F.3d at 122 (quoting Gall, 552 U.S. at 41).                      We are entitled

to    presume      that     a     correctly      calculated       within-guidelines

sentence is reasonable on appeal.                      United States v. Mendoza-

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                        However, when a

sentence       exceeds    the    guidelines      range,    we   “may    consider        the

extent of the deviation [from the guidelines range], but must

give due deference to the district court’s decision that the §

3553(a) factors on a whole, justify the extent of the variance.”

Hargrove, 701 F.3d at 163-64 (quoting Gall, 552 U.S. at 51).

       A finding of substantive reasonableness is warranted when

the    “record        reflects    that    the    district       court    conducted       a

thorough individualized assessment of [the defendant] and his

offense conduct in light of the [3553(a)] factors.”                          Id. at 164.

In this case it is clear that the district court undertook such

an    assessment,       finding    that   Partman’s       conduct,      including       his

dealing over 50 kilograms of cocaine and crack, engaging in a

high-speed chase with the police, and using a semi-automatic

weapon    in    connection       with    his    drug    trafficking     warranted        an

elevated sentence.          The court also considered Partman’s minimal

criminal history, difficult upbringing, and the need to avoid

sentencing disparities with codefendants as possible mitigating

factors.        Finally it considered Partman’s lack of remorse or

acceptance       of     responsibility.          See     generally      18     U.S.C.    §

                                           19
3553(a).      Considering the district court’s thorough analysis,

the small degree of the variance from the guidelines range, and

the    fact    that   neither     party        challenged    the       substantive

reasonableness of the sentence, Partman’s sentence satisfies the

second prong of the Savillon-Matute analysis.

       On the record before us, even assuming that the application

of    the   obstruction   of   justice       enhancement    was   erroneous,   we

conclude that the error was harmless and the district court did

not abuse its discretion by sentencing Partman to 396 months’

imprisonment.



                                     IV.

       For the foregoing reasons, the district court’s denial of

Partman’s motion for a new trial, denial of Partman’s motion for

judgment      of   acquittal,     and        application     of    a    two-level

enhancement for obstruction of justice are

                                                                        AFFIRMED.




                                        20